IN THE COURT OF APPEALS OF TENNESSEE

                                                                FILED
RICHARD C. CANADA and wife              )   C/A NO. 03A01-9606-CV-001821997
                                                                 June 9,
SHARON CANADA,                          )   BRADLEY COUNTY CIRCUIT COURT
                                        )                     Cecil Crowson, Jr.
           Plaintiffs-Appellants,       )                       Appellate C ourt Clerk
                                        )
                                        )
v.                                      )
                                        )
                                        )
ACE CODENT, ZAHN DENTAL COMPANY,        )
INC., and HENRY SCHEIN, INC.,           )
                                        )
           Defendants,                  )
                                        )
                                        )
and                                     )
                                        )
                                        )
ACECODENT INCORPORATED,                 )
                                        )   HONORABLE EARLE G. MURPHY,
           Defendant-Appellee.          )   JUDGE




                           OPINION AND ORDER


           On September 23, 1996, we filed our opinion in this

case.   The Supreme Court granted the appellants’ application for

permission to appeal and remanded this matter to us by order

entered May 5, 1997.     We were directed by that court to

reconsider this case in light of the Supreme Court’s opinion in

Cobb v. Beier, S/C No. 03S01-9610-CV-00106 (Supreme Court at

Knoxville, April 28, 1997).

           In view of the Supreme Court’s decision in Cobb, we

find and hold that the motion of Acecodent Incorporated to

dismiss this appeal because of the failure of the appellants to

serve a copy of the notice of appeal on the clerk of this court

is not well taken and it is accordingly DENIED.          To the extent

our earlier opinion, and the judgment filed pursuant to it, find

and hold otherwise, they are, to that extent, vacated and held

for naught.




                                    1
          We adhere to the remainder of our earlier opinion,

which held that the one issue raised by the appellants on this

appeal is not well taken.   It results that the judgment of the

trial court is in all things affirmed.   Costs on appeal are again

taxed to the appellants.

          IT IS SO ORDERED.

          ENTER:



                                     __________________________
                                     Charles D. Susano, Jr., J.


                                     __________________________
                                     Houston M. Goddard, J.


                                     __________________________
                                     Don T. McMurray, J.




                                 2